
	
		I
		112th CONGRESS
		2d Session
		H. R. 6556
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Wasserman Schultz
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Jeanne Clery Disclosure of Campus Security
		  Policy and Campus Crime Statistics Act, and for other
		  purposes.
	
	
		1.Campus safety
			 requirements
			(a)Short
			 titleThis Act may be cited
			 as the Campus Safety for Children Act of
			 2012.
			(b)Campus safety
			 requirementsThe Jeanne Clery
			 Disclosure of Campus Security Policy and Campus Crime Statistics Act (section
			 485(f) of the Higher Education Act of 1965; 20 U.S.C. 1092(f)) is
			 amended—
				(1)in subclause (II) of paragraph (1)(F)(i) by
			 inserting , including such offenses perpetrated against minor
			 children before the semicolon; and
				(2)in paragraph (8)
			 by inserting at the end the following new subparagraph:
					
						(D)Each institution of higher education
				participating in any program under this title, other than a foreign institution
				of higher education, may not exempt an employee of such institution from the
				institution's campus sexual assault programs described under subparagraph
				(A)(i).
						.
				
